Citation Nr: 1230819	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-25 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

 Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1967, May 1971 to March 1972, and June 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 10 percent for his service-connected bilateral hearing loss.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Clarification of Report

The Board observes that the Veteran has submitted a Hearing Health Report dated April 2010 from Starkey Hearing Health (Starkey), a private facility.  In the report, the private practitioner assigned speech recognition thresholds.  However, it is not clear from the report whether the Maryland CNC word list was used in this examination.  Pursuant to 38 C.F.R. § 4.85(a) an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.

In addition, the April 2010 private audiological examination report depicts puretone test results in the form of a graph.  The Board is the finder of fact and may interpret the evidence presented when the provided graphical representation is sufficiently clear to permit the proper interpretation.  In this case, however, the graph does not show clear decibel measurements at all relevant levels.  Thus the graph is not sufficiently clear to permit a proper interpretation.  

As such, further clarification is needed as to this private audiology report.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995); see also Savage v. Shinseki, 24 Vet. App. 259 (2011).  In Savage v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary."  Savage, 24 Vet. App. at 260.  The Court specifically named unclear application of the Maryland CNC test as a circumstance warranting remand.  Id. at 270.  

Examination

The most recent VA examination evaluating the Veteran's bilateral hearing loss was performed in October 2009.  Since that time, the Veteran has reported that his hearing has worsened.

In January 2010, the Veteran reported in VA treatment records that his ears felt stopped up all the time.  In his VA Form 9 submitted in June 2010, he stated that his bilateral hearing loss had increased in severity, and he believed it had worsened.  He also stated that the doctor who performed his audiology test "said my hearing was worse than his was and he was [rated at] 50%."  In the Informal Hearing Presentation, the Veteran's representative noted that the Starkey audio testing showed a change in right ear decibel loss from an average of 49 in October 2009 to an average of 81 in April 2010.  The representative asserted that while the test results may not be sufficient for adjudication purposes, they are sufficient to show a worsening that supports a need for a new VA examination.

While a lay person, the Veteran is competent to testify as to hearing difficulties that are within the realm of his personal experience.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, the Board considers his assertions to be credible, in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, as a lay person without apparent clinical expertise, the Veteran is not competent to provide a probative opinion on a complex medical matter, such as the severity of his bilateral hearing loss within the context of the applicable rating criteria.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, the Veteran's contentions, standing alone, are insufficient to warrant an increased rating in this instance.  However, those contentions, taken together with the April 2010 audiological report, are sufficient to trigger the need for a new examination.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, because nearly three years have passed since his last examination, the Board finds it appropriate to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Additionally, new examinations should include specific findings regarding any functional limitations posed by the Veteran's hearing loss.  The effects of a service-connected disability on the Veteran's occupational and daily living activities must be considered in the context of an increased rating claim.  38 C.F.R. § 4.10 (2011).  The audiologist must provide a description of the functional effects caused by the disability at issue.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

It is also noted that if no response is obtained from the Veteran's private physician (Starkey), the VA examiner's report should include interpretation of the private audiological report.  

Finally, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for hearing loss.  Thereafter, any outstanding identified records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any healthcare providers who have treated him for his service-connected hearing loss.  Then, after securing any necessary authorization from the Veteran, all identified treatment records should be obtained.  All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile.  The Veteran should be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran's private medical provider at the Starkey Hearing Health facility, and ask him or her to determine (i) if the Maryland CNC word list was used during audiological testing completed in April 2010; (ii) the numeral decibel levels in all frequencies; and (iii) if this evaluation was performed by a state-licensed audiologist.  Document all efforts made.

3.  After the above development has been completed, the Veteran should be afforded an appropriate VA examination to determine the severity of his bilateral hearing loss.  The examination must be conducted by a state-licensed audiologist and must include both a puretone audiometry test and controlled speech discrimination (Maryland CNC) test.  The claims file, incorporating any responses obtained as the result of Remand Directives # 1 & 2, should be made available to the examiner for review.  The examiner should note in the examination report that the claims file has been reviewed.  All indicated tests and studies should be performed.  

Specifically, the examiner should reconcile all current findings with the other pertinent evidence of record, including the report of the October 2009 VA examination, the 2010 private report, and the assertion of the Veteran that his hearing problems have subsequently worsened.  The examiner must fully describe the functional effects caused by the Veteran's hearing disability.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a report.  

If no response is obtained from the Veteran's private provider (Starkey), the VA examiner should also assess the numeral decibel levels in all frequencies on the private April 2010 audiogram and determine, if possible, whether that audiogram reflects speech recognition scores based on the Maryland CNC word list.  If the VA examiner is unable to determine the word list utilized and interpret the decibel scores, the examiner should state so.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this remand at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal, considering all applicable schedular rating criteria and paying special attention to exceptional patterns of hearing impairment under 38 C.F.R. § 4.86(b).  If any aspect of the decision remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and afforded the appropriate time period to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

